Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 was filed before the mailing date of the Notice of Allowance on 6/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 2/17/2021 have been approved by the examiner.

Allowable Subject Matter
4,	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a reinforcement layer between the component and the surface of the substrate, the reinforcement layer having a reinforcement flexural modulus that is greater than the substrate flexural modulus.  At least one transition layer to the reinforcement layer, the at least one transition layer having a transition flexural modulus that is less than the reinforcement flexural modulus. An outer layer to the at least one transition layer, the outer layer having an outer flexural modulus that is less than the transition flexural modulus.in claim 1.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.

AC/June 4, 2022						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897